Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 1 of 16 Page ID #:2246



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
   9
     CHENG JIANGCHEN, Individually                  Case No. CV 17-1490-GW-FFMx
  10 and on Behalf of All Others Similarly
  11 Situated,                                      ORDER PRELIMINARILY
                      Plaintiff,                    APPROVING SETTLEMENT AND
  12        vs.                                     PROVIDING FOR NOTICE
  13
  14 RENTECH, INC., KEITH B.
     FORMAN, and JEFFREY SPAIN,
  15
  16                           Defendants.
  17
  18
               WHEREAS, a class action is pending in this Court captioned Jianchen v.
  19
       Rentech, Inc., et al., Case No. 2:17-CV-0149-GW-FFM (C.D. Cal. Feb. 23, 2017)
  20
       (the “Action”);
  21
               WHEREAS, (a) Lead Plaintiff Ichiro Ikuno, on behalf of himself and the
  22
       Settlement Class (defined below), and (b) defendants Keith B. Forman and Jeffrey
  23
       Spain (collectively, “Defendants,” and, together with Lead Plaintiff, the “Parties”)1
  24
  25
       1
  26   On December 19, 2017, Rentech, Inc. filed for bankruptcy in the United States
     Bankruptcy Court for the District of Delaware. See Rentech, Inc., Case No. 17-
  27 12959 (CSS), and Rentech WP U.S., Inc., Case No. 17-12958 (CSS). On July 24,
     2018, Lead Plaintiff filed a Notice of Dismissal voluntarily dismissing the claims
  28 against Rentech, Inc. without prejudice, subject to Lead Plaintiff’s right to rename

                                                    1
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 2 of 16 Page ID #:2247



   1
       have determined to settle all claims asserted against Defendants in this Action with
   2
       prejudice on the terms and conditions set forth in the Stipulation and Agreement of
   3
       Settlement dated May 22, 2019 (the “Stipulation”) subject to approval of this Court
   4
       (the “Settlement”);
   5
               WHEREAS, Lead Plaintiff has made an application, pursuant to Rule 23 of
   6
       the Federal Rules of Civil Procedure, for an order preliminarily approving the
   7
       Settlement in accordance with the Stipulation, certifying the Settlement Class for
   8
       purposes of the Settlement only, and requiring notice of the Settlement be given to
   9
       members of the Settlement Class as more fully described herein;
  10
               WHEREAS, unless otherwise defined herein, all capitalized words contained
  11
       herein shall have the same meanings as they have in the Stipulation; and
  12
               WHEREAS, the Court is familiar with and has reviewed the record in the
  13
       Action and has read and considered: (a) Lead Plaintiff’s motion for preliminary
  14
       approval of the Settlement, and the papers filed and arguments made in connection
  15
       therewith; and (b) the Stipulation and the exhibits attached thereto, and found good
  16
       cause for entering the following order;
  17
               NOW THEREFORE, IT IS HEREBY ORDERED:
  18
               1.       Class Certification for Settlement Purposes – Pursuant to Rule 23(a)
  19
       and (b)(3) of the Federal Rules of Civil Procedure, the Court certifies, solely for
  20
       purposes of effectuating the proposed Settlement, a Settlement Class consisting of all
  21
       persons or entities who purchased or otherwise acquired Rentech Common Stock or
  22
       during the period March 15, 2016 and April 6, 2017, inclusive (the “Settlement Class
  23
       Period”) and were damaged thereby (the “Settlement Class”). Excluded from the
  24
       Settlement Class are Defendants, Defendants’ Immediate Family members, the
  25
       Officers and directors of Rentech, the Immediate Family members of the Officers
  26
  27
     Rentech after the automatic bankruptcy stay was no longer in effect. Dkt. No 70. To
  28 date, Lead Plaintiff has not refiled any claims against Rentech, Inc.

                                                    2
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 3 of 16 Page ID #:2248



   1
       and directors of Rentech, any trust of which a Defendant is the settlor or which is for
   2
       the benefit of a Defendant and/or any member of a Defendant’s Immediate Family,
   3
       and any entity in which a Defendant and/or any member of a Defendant’s Immediate
   4
       Family has or have a direct or indirect controlling interest. Also excluded from the
   5
       Settlement Class are any persons and entities who or which exclude themselves by
   6
       submitting a request for exclusion from the Settlement Class that is accepted by the
   7
       Court.
   8
                2.      Class Findings – Solely for purposes of the proposed Settlement of this
   9
       Action, the Court finds that each element required for certification of the Settlement
  10
       Class pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure has
  11
       been met: (a) the members of the Settlement Class are so numerous that their joinder
  12
       in the Action would be impracticable; (b) there are questions of law and fact
  13
       common to the Settlement Class which predominate over any individual questions;
  14
       (c) the claims of Lead Plaintiff in the Action are typical of the claims of the
  15
       Settlement Class; (d) Lead Plaintiff and Lead Counsel have and will fairly and
  16
       adequately represent and protect the interests of the Settlement Class; and (e) a class
  17
       action is superior to other available methods for the fair and efficient adjudication of
  18
       the Action considering the interests of the Settlement Class Members in individually
  19
       controlling the prosecution of the separate actions, the extent and nature of any
  20
       litigation concerning the controversy already commenced by Settlement Class
  21
       Members, the desirability or undesirability of continuing the litigation of these
  22
       claims in this particular forum, and the difficulties likely to be encountered in the
  23
       management of the class action.
  24
                3.      The Court hereby finds and concludes that pursuant to Rule 23 of the
  25
       Federal Rules of Civil Procedure, and for the purposes of the Settlement only, Lead
  26
       Plaintiff Ichiro Ikuno is an adequate class representative and preliminarily certifies
  27
       him as Class Representative for the Settlement Class. The Court also appoints Lead
  28
       Counsel as class counsel for the Settlement Class, pursuant to Rule 23(g) of the
                                                    3
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 4 of 16 Page ID #:2249



   1
       Federal Rules of Civil Procedure. Lead Counsel is authorized to act on behalf of the
   2
       Settlement Class with respect to all acts required by, or which may be undertaken
   3
       pursuant to, the Stipulation or such other acts that are reasonably necessary to
   4
       consummate the proposed Settlement set forth in the Stipulation.
   5
               4.       Preliminary Approval of the Settlement – The Court hereby
   6
       preliminarily approves the Settlement of the Action, as embodied in the Stipulation,
   7
       as being fair, reasonable and adequate to the Settlement Class, subject to further
   8
       consideration at the Settlement Hearing to be conducted as described below.
   9
               5.       Settlement Hearing – Pursuant to Federal Rule of Civil Procedure
  10
       23(e), the Court will hold a settlement hearing (the “Settlement Hearing”) on
  11
       October 10, 2019 at 8:30 a.m. in Courtroom 9D of the United States Courthouse, 350
  12
       W. 1st Street, Los Angeles, California 90012, for the following purposes: (1) to
  13
       determine whether the proposed Settlement on the terms and conditions provided for
  14
       in the Stipulation is fair, reasonable and adequate to the Settlement Class, and should
  15
       be finally approved by the Court; (2) to determine whether a Judgment substantially
  16
       in the form attached as Exhibit B to the Stipulation should be entered dismissing the
  17
       Action with prejudice against Defendants and whether the Releases specified and
  18
       described in the Stipulation (and in the Notice) should be granted; (3) to determine
  19
       whether the proposed Plan of Allocation for the proceeds of the Settlement is fair
  20
       and reasonable and should be approved; (4) to determine whether the motion by
  21
       Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation
  22
       Expenses, including Lead Plaintiff’s application for reimbursement of reasonable
  23
       costs and expenses in connection with representing the Settlement Class, should be
  24
       approved; and (5) to consider any other matters that may properly be brought before
  25
       the Court in connection with the Settlement. Notice of the Settlement and the
  26
       Settlement Hearing shall be given to Settlement Class Members as set forth in
  27
       paragraph 8 of this Order.
  28

                                                    4
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 5 of 16 Page ID #:2250



   1
               6.       Neither the Defendants nor Defendants’ Releasees shall have any
   2
       involvement in or any responsibility, authority or liability with respect to the Plan of
   3
       Allocation or any application for attorneys’ fees or reimbursement of Litigation
   4
       Expenses submitted by Lead Counsel. The Court’s consideration and determination
   5
       as to the Plan of Allocation and any application for attorneys’ fees or reimbursement
   6
       of Litigation Expenses and request for a contribution award for Lead Plaintiff
   7
       submitted by Lead Counsel will be separate from the Court’s consideration and
   8
       determination of the fairness, reasonableness, and adequacy of the Settlement. Any
   9
       order approving or modifying the Plan of Allocation set forth in the Notice and/or
  10
       Lead Counsel’s request for attorneys’ fees, reimbursement of Litigation Expenses
  11
       and request for a contribution award for Lead Plaintiff shall not disturb or affect the
  12
       finality of the Judgment, the Stipulation, or the Settlement.
  13
               7.       The Court may adjourn the Settlement Hearing without further notice to
  14
       the Settlement Class, and may approve the proposed Settlement with such
  15
       modifications as the Parties may agree to, if appropriate, without further notice to the
  16
       Settlement Class.
  17
               8.       Retention of Claims Administrator and Manner of Giving Notice –
  18
       Lead Counsel is hereby authorized to retain AB Data, Ltd. (the “Claims
  19
       Administrator”) to supervise and administer the notice procedure in connection with
  20
       the proposed Settlement as well as the processing of Claims as more fully set forth
  21
       below. Notice of the Settlement and the Settlement Hearing shall be given by Lead
  22
       Counsel as follows:
  23
                        a)     within ten (10) business days of the date of entry of the
  24
       Preliminary Approval Order – namely, by July 15, 2019 – Defendants’ Counsel shall
  25
       make reasonable efforts to obtain and provide or cause to be provided to Lead
  26
       Counsel in electronic format (with cost to be paid from the Settlement Fund) lists of
  27
       the holders of Rentech common stock (consisting of names and addresses) during the
  28
       Settlement Class Period; provided, however, that because Defendants are former
                                                    5
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 6 of 16 Page ID #:2251



   1
       employees of Rentech and a plan of liquidation for Rentech has been confirmed by
   2
       the bankruptcy court, neither Defendants nor Defendants’ Counsel have a right or the
   3
       ability to access such lists, if they exist, and cannot warrant that Defendants’ counsel
   4
       will be able to obtain such lists, and should Defendants’ Counsel be unable to obtain
   5
       such lists after reasonable effort, neither Defendants nor Defendants’ Counsel shall
   6
       bear further responsibility for identifying Settlement Class Members;
   7
                        b)     not later than twenty (20) business days after the date of entry of
   8
       this Order (the “Notice Date”) – namely, by July 29, 2019 – the Claims
   9
       Administrator shall cause a copy of the Postcard Notice, substantially in the form
  10
       attached hereto as Exhibit 4, to be mailed by first-class mail to potential Settlement
  11
       Class Members at the addresses set forth in the records provided by Rentech or the
  12
       liquidation trustee for Rentech’s bankruptcy estate or who otherwise may be
  13
       identified through further reasonable effort;
  14
                        c)     contemporaneously with the mailing of the Postcard Notice, the
  15
       Claims Administrator shall cause copies of the Notice and the Claim Form to be
  16
       posted on a website to be developed for the Settlement, from which copies of the
  17
       Notice and Claim Form can be downloaded;
  18
                        d)     not later than ten (10) business days after the Notice Date –
  19
       namely, by August 12, 2019 – the Claims Administrator shall cause the Summary
  20
       Notice, substantially in the form attached hereto as Exhibit 3, to be published once in
  21
       the national edition of Investor’s Business Daily and to be transmitted once over the
  22
       PR Newswire; and
  23
                        e)     not later than fourteen (14) calendar days prior to the Settlement
  24
       Hearing – namely, by September 26, 2019 – Lead Counsel shall serve on
  25
       Defendants’ Counsel and file with the Court proof, by affidavit or declaration, of
  26
       such mailing and publication.
  27
               9.       Approval of Form and Content of Notice – The Court (a) approves, as
  28
       to form and content, the Notice, the Claim Form, the Summary Notice, and the
                                                    6
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 7 of 16 Page ID #:2252



   1
       Postcard Notice attached hereto as Exhibits 1, 2, 3, and 4, respectively, and (b) finds
   2
       that the mailing and distribution of the Postcard Notice, the posting of the Notice and
   3
       Claim Form online, and the publication of the Summary Notice in the manner and
   4
       form set forth in paragraph 8 of this Order (i) is the best notice practicable under the
   5
       circumstances; (ii) constitutes notice that is reasonably calculated, under the
   6
       circumstances, to apprise Settlement Class Members of the pendency of the Action,
   7
       of the effect of the proposed Settlement (including the Releases to be provided
   8
       thereunder), of Lead Counsel’s motion for an award of attorneys’ fees and
   9
       reimbursement of Litigation Expenses, and request for a contribution award for Lead
  10
       Plaintiff, of the right of Settlement Class Members to object to the Settlement, the
  11
       Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and
  12
       reimbursement of Litigation Expenses, and request for a contribution award for Lead
  13
       Plaintiff, of their right to exclude themselves from the Settlement Class, and of the
  14
       right of Settlement Class Members to appear at the Settlement Hearing; (iii)
  15
       constitutes due, adequate and sufficient notice to all persons and entities entitled to
  16
       receive notice of the proposed Settlement; and (iv) satisfies the requirements of Rule
  17
       23 of the Federal Rules of Civil Procedure, the United States Constitution (including
  18
       the Due Process Clause), the Securities Exchange Act of 1934, as amended by the
  19
       Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4, and all other
  20
       applicable law and rules. The date and time of the Settlement Hearing shall be
  21
       included in the Postcard Notice, Notice, and Summary Notice before they are mailed,
  22
       posted online, and published, respectively.
  23
               10.      Nominee Procedures – The Claims Administrator shall use reasonable
  24
       efforts to give the Notice to brokers and other nominees who purchased or otherwise
  25
       acquired the publicly traded common stock of Rentech for the benefit of another
  26
       person or entity during the Settlement Class Period. Brokers and other nominees
  27
       who purchased or otherwise acquired Rentech common stock for the benefit of
  28
       another person or entity shall either: (a) within seven (7) calendar days of receipt of
                                                    7
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 8 of 16 Page ID #:2253



   1
       the Postcard Notice, request from the Claims Administrator sufficient copies of the
   2
       Postcard Notice to forward to all such beneficial owners and within seven (7)
   3
       calendar days of receipt of those Postcard Notices forward them to all such beneficial
   4
       owners; or (b) within seven (7) calendar days of receipt of the Postcard Notice, send
   5
       a list of the names and addresses of all such beneficial owners to the Claims
   6
       Administrator in which event the Claims Administrator shall promptly mail the
   7
       Postcard Notice to such beneficial owners. Upon full compliance with this Order,
   8
       including timely mailing of the Postcard Notice, such nominees may seek
   9
       reimbursement of their reasonable expenses actually incurred in complying with this
  10
       Order in an amount not to exceed $0.20 plus postage at the current pre-sort rate used
  11
       by the Claims Administrator per Postcard Notice; or $0.10 per name and mailing
  12
       address provided to the Claims Administrator, by providing the Claims
  13
       Administrator with proper documentation supporting the expenses for which
  14
       reimbursement is sought. Such properly documented expenses incurred by nominees
  15
       in compliance with the terms of this Order shall be paid from the Settlement Fund,
  16
       with any disputes as to the reasonableness or documentation of expenses incurred
  17
       subject to review by the Court.
  18
               11.      Participation in the Settlement – Settlement Class Members who wish
  19
       to participate in the Settlement and to be eligible to receive a distribution from the
  20
       Net Settlement Fund must complete and submit a Claim Form in accordance with the
  21
       instructions contained therein. Unless the Court orders otherwise, all Claim Forms
  22
       must be postmarked no later than one hundred twenty (120) calendar days after the
  23
       Notice Date – namely, by November 26, 2019. Notwithstanding the foregoing, Lead
  24
       Counsel may, at its discretion, accept for processing late Claims provided such
  25
       acceptance does not delay the distribution of the Net Settlement Fund to the
  26
       Settlement Class. By submitting a Claim, a person or entity shall be deemed to have
  27
       submitted to the jurisdiction of the Court with respect to his, her or its Claim and the
  28
       subject matter of the Settlement.
                                                    8
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 9 of 16 Page ID #:2254



   1
               12.      Each Claim Form submitted must satisfy the following conditions: (a) it
   2
       must be properly completed, signed and submitted in a timely manner in accordance
   3
       with the provisions of the preceding paragraph; (b) it must be accompanied by
   4
       adequate supporting documentation for the transactions and holdings reported
   5
       therein, in the form of broker confirmation slips, broker account statements, an
   6
       authorized statement from the broker containing the transactional and holding
   7
       information found in a broker confirmation slip or account statement, or such other
   8
       documentation as is deemed adequate by Lead Counsel or the Claims Administrator;
   9
       (c) if the person executing the Claim Form is acting in a representative capacity, a
  10
       certification of his, her or its current authority to act on behalf of the Settlement
  11
       Class Member must be included in the Claim Form to the satisfaction of Lead
  12
       Counsel or the Claims Administrator; and (d) the Claim Form must be complete and
  13
       contain no material deletions or modifications of any of the printed matter contained
  14
       therein and must be signed under penalty of perjury.
  15
               13.      Any Settlement Class Member that does not timely and validly submit a
  16
       Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be
  17
       deemed to have waived his, her, or its right to share in the Net Settlement Fund; (b)
  18
       shall be forever barred from participating in any distributions therefrom; (c) shall be
  19
       bound by the provisions of the Stipulation and the Settlement and all proceedings,
  20
       determinations, orders, and judgments in the Action relating thereto, including,
  21
       without limitation, the Judgment and the Releases provided for therein; and (d) will
  22
       be barred and enjoined from asserting, instituting, commencing, prosecuting,
  23
       maintaining, assisting with or participating in any or all of the Released Plaintiff’s
  24
       Claims against any of the Defendants or Defendants’ Releasees, as more fully
  25
       described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim
  26
       Forms may be accepted for processing as set forth in paragraph 11 above.
  27
               14.      Exclusion From the Settlement Class – Any member of the Settlement
  28
       Class who wishes to exclude himself, herself or itself from the Settlement Class must
                                                    9
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 10 of 16 Page ID #:2255



   1
       request exclusion in writing within the time and in the manner set forth in the Notice,
   2
       which shall provide that: (a) any such request for exclusion from the Settlement
   3
       Class must be mailed or delivered such that it is received no later than twenty-one
   4
       (21) calendar days prior to the Settlement Hearing – namely, by September 19, 2019
   5
       – to: In re Rentech Inc. Securities Litigation, EXCLUSIONS, c/o AB Data, Ltd., PO
   6
       Box 173001, Milwaukee, WI 53217; and (b) each request for exclusion must (i) state
   7
       the name, address, and telephone number of the person or entity requesting
   8
       exclusion, and in the case of entities, the name and telephone number of the
   9
       appropriate contact person; (ii) state that such person or entity “requests exclusion
  10
       from the Settlement Class in Jiangchen v. Rentech Inc. et al., Case No. 17-cv-01490
  11
       (C.D. Cal. Feb. 23, 2017)”; (iii) state the number of shares of Rentech common stock
  12
       that the person or entity requesting exclusion purchased, acquired, and sold during
  13
       the Settlement Class Period, as well as the dates and prices of each such
  14
       purchase/acquisition and sale; and (iv) be signed by the person or entity requesting
  15
       exclusion or an authorized representative. A request for exclusion shall not be
  16
       effective unless it provides all the required information and is received within the
  17
       time stated above, or is otherwise accepted by the Court.
  18
               15.      Any person or entity who or which timely and validly requests
  19
       exclusion in compliance with the terms stated in this Order and is excluded from the
  20
       Settlement Class shall not be a Settlement Class Member, shall not be bound by the
  21
       terms of the Settlement or any orders or judgments in the Action and shall not
  22
       receive any payment out of the Net Settlement Fund.
  23
               16.      Any Settlement Class Member who or which does not timely and
  24
       validly request exclusion from the Settlement Class in the manner stated in this
  25
       Order: (a) shall be deemed to have waived his, her or its right to be excluded from
  26
       the Settlement Class; (b) shall be forever barred from requesting exclusion from the
  27
       Settlement Class in this or any other proceeding; (c) shall be bound by the provisions
  28
       of the Stipulation and Settlement and all proceedings, determinations, orders and
                                                    10
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 11 of 16 Page ID #:2256



   1
       judgments in the Action, including, but not limited to, the Judgment and the Releases
   2
       provided for therein; and (d) will be barred and enjoined from asserting, instituting,
   3
       commencing, prosecuting, maintaining, assisting with or participating in any or all of
   4
       the Released Plaintiff’s Claims against any of the Defendants or Defendants’
   5
       Releasees, as more fully described in the Stipulation and Notice.
   6
               17.      Appearance and Objections at Settlement Hearing – Any Settlement
   7
       Class Member who does not request exclusion from the Settlement Class may enter
   8
       an appearance in the Action, at his, her or its own expense, individually or through
   9
       counsel of his, her or its own choice, by filing with the Clerk of Court and delivering
  10
       a notice of appearance to both Lead Counsel and Defendants’ Counsel, at the
  11
       addresses set forth in paragraph 18 below, such that it is received no later than
  12
       twenty-one (21) calendar days prior to the Settlement Hearing – namely, by
  13
       September 19, 2019 – or as the Court may otherwise direct. Any Settlement Class
  14
       Member who does not enter an appearance will be represented by Lead Counsel.
  15
               18.      Any Settlement Class Member who does not request exclusion from the
  16
       Settlement Class may file a written objection to the proposed Settlement, the
  17
       proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of
  18
       attorneys’ fees, reimbursement of Litigation Expenses, and request for a contribution
  19
       award for Lead Plaintiff and appear and show cause, if he, she or it has any cause,
  20
       why the proposed Settlement, the proposed Plan of Allocation and/or Lead Counsel’s
  21
       motion for attorneys’ fees, reimbursement of Litigation Expenses, and request for a
  22
       contribution award for Lead Plaintiff should not be approved; provided, however,
  23
       that no Settlement Class Member shall be heard or entitled to contest the approval of
  24
       the terms and conditions of the proposed Settlement, the proposed Plan of Allocation
  25
       and/or the motion for attorneys’ fees, reimbursement of Litigation Expenses and a
  26
       request for a contribution award for Lead Plaintiff unless that person or entity has
  27
       filed a written objection with the Court and served copies of such objection on Lead
  28
       Counsel and Defendants’ Counsel at the addresses set forth below such that they are
                                                    11
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 12 of 16 Page ID #:2257



   1
       received no later than twenty-one (21) calendar days prior to the Settlement Hearing
   2
       – namely, by September 19, 2019.
   3
   4                   Lead Counsel                          Defendants’ Counsel
   5
           Glancy Prongay & Murray LLP             Skadden Arps Slate Meagher & Flom LLP
   6          Ex Kano S. Sams II, Esq.                     Peter B. Morrison, Esq.
   7     1925 Century Park East, Suite 2100          300 South Grand Avenue, Suite 3400
              Los Angeles, CA 90067                        Los Angeles, CA 90071
   8
   9           19.      Any objections, filings and other submissions by the objecting
  10 Settlement Class Member: (a) must state the name, address, and telephone number of
  11 the person or entity objecting and must be signed by the objector; (b) must contain a
  12 statement of the Settlement Class Member’s objection or objections, whether the
  13 objection or objections apply only to the objector, to a specific subset of the
  14 Settlement Class, or to the entire Settlement Class, and the specific reasons for each
  15 objection, including any legal and evidentiary support the Settlement Class Member
  16 wishes to bring to the Court’s attention; and (c) must include documents sufficient to
  17 prove membership in the Settlement Class, which proof shall include the number of
  18 shares of Rentech common stock that the person or entity objecting purchased,
  19 acquired, and sold during the Settlement Class Period, as well as the dates and prices
  20 of each such purchase, acquisition, and sale. Objectors who enter an appearance and
  21 desire to present evidence at the Settlement Hearing in support of their objection
  22 must include in their written objection or notice of appearance the identity of any
  23 witnesses they may call to testify and any exhibits they intend to introduce into
  24 evidence at the hearing.
  25           20.      Any Settlement Class Member who or which does not make his, her or
  26 its objection in the manner provided herein shall be deemed to have waived his, her
  27 or its right to object to any aspect of the proposed Settlement, the proposed Plan of
  28 Allocation, and Lead Counsel’s motion for an award of attorneys’ fees,

                                                    12
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 13 of 16 Page ID #:2258



   1
       reimbursement of Litigation Expenses, and a request for a contribution award for
   2
       Lead Plaintiff and shall be forever barred and foreclosed from objecting to the
   3
       fairness, reasonableness or adequacy of the Settlement, the Plan of Allocation or the
   4
       requested attorneys’ fees, Litigation Expenses, and request for a contribution award
   5
       for Lead Plaintiff, or from otherwise being heard concerning the Settlement, the Plan
   6
       of Allocation or the requested attorneys’ fees, Litigation Expenses, or contribution
   7
       award for Lead Plaintiff in this or any other proceeding.
   8
                21.     Stay and Temporary Injunction – Until otherwise ordered by the
   9
       Court, the Court stays all proceedings in the Action other than proceedings necessary
  10
       to carry out or enforce the terms and conditions of the Stipulation. Pending final
  11
       determination of whether the Settlement should be approved, the Court bars and
  12
       enjoins Lead Plaintiff, and all members of the Settlement Class, from asserting,
  13
       instituting, commencing, prosecuting, maintaining, assisting with or participating in
  14
       any or all of the Released Plaintiff’s Claims against any of the Defendants or
  15
       Defendants’ Releasees as defined in the Stipulation.
  16
                22.     Settlement Administration Fees and Expenses – All reasonable costs
  17
       incurred in identifying Settlement Class Members and notifying them of the
  18
       Settlement as well as in administering the Settlement shall be paid as set forth in the
  19
       Stipulation without further order of the Court.
  20
                23.     Settlement Fund – The contents of the Settlement Fund held by
  21
       Huntington National Bank, shall be deemed and considered to be in custodia legis of
  22
       the Court, and shall remain subject to the jurisdiction of the Court, until such time as
  23
       they shall be distributed pursuant to the Stipulation and/or further order(s) of the
  24
       Court.
  25
                24.     Taxes – Lead Counsel is authorized and directed to prepare any tax
  26
       returns and any other tax reporting form for or in respect to the Settlement Fund, to
  27
       pay from the Settlement Fund any Taxes owed with respect to the Settlement Fund,
  28
       and to otherwise perform all obligations with respect to Taxes and any reporting or
                                                    13
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 14 of 16 Page ID #:2259



   1
       filings in respect thereof without further order of the Court in a manner consistent
   2
       with the provisions of the Stipulation.
   3
               25.      Termination of Settlement – If the Settlement is terminated as
   4
       provided in the Stipulation, the Settlement is not approved, or the Effective Date of
   5
       the Settlement otherwise fails to occur, the Settlement (including any modification
   6
       thereof made with the consent of the Parties as provided for in the Stipulation), and
   7
       any actions taken or to be taken in connection therewith (including this Order and
   8
       any judgment entered herein) shall be vacated, rendered null and void, and be of no
   9
       further force and effect, except as otherwise provided by the Stipulation, and this
  10
       Order shall be without prejudice to the rights of Lead Plaintiff, the other Settlement
  11
       Class Members and Defendants, and the Parties shall revert to their respective
  12
       positions in the Action as of February 28, 2019, as provided in the Stipulation.
  13
               26.      Use of this Order – This Order, the Stipulation (regardless whether
  14
       consummated or approved by the Court), including the exhibits thereto and the Plan
  15
       of Allocation, the negotiations leading to the execution of this Stipulation, any
  16
       proceedings taken pursuant to or in connection with the Stipulation and/or approval
  17
       of the Settlement (including any arguments proffered in connection therewith): (a)
  18
       shall not be offered or received against or to the prejudice of any Defendant or
  19
       Defendants’ Releasee for any purpose other than in an action to enforce the terms of
  20
       the Stipulation, and the Settlement, and in particular do not constitute, and shall not
  21
       be described as, construed as, or otherwise offered or received against any Defendant
  22
       or Defendants’ Releasee as evidence of (or deemed to be evidence of) any
  23
       admission, concession, or presumption by any of the Defendants or Defendants’
  24
       Releasee with respect to: (i) the truth of any allegation in any complaint filed in this
  25
       Action; (ii) the validity of any claim that has been or could have been asserted in this
  26
       Action or in any litigation or proceeding in any forum; (iii) the deficiency of any
  27
       defense that has been or could have been asserted in this Action or in any other
  28
       litigation or proceeding in any forum; or (iv) any liability, damages, negligence,
                                                    14
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 15 of 16 Page ID #:2260



   1
       fault, or wrongdoing of any Defendant or Defendants’ Releasee whatsoever; (b) shall
   2
       not be offered against any of the Plaintiff’s Releasees, as evidence of, or construed
   3
       as, or deemed to be evidence of any presumption, concession or admission by any of
   4
       the Plaintiff’s Releasees that any of their claims are without merit, that any of the
   5
       Defendants had meritorious defenses, or that damages recoverable under the
   6
       Complaint would not have exceeded the Settlement Amount, or with respect to any
   7
       liability, negligence, fault or wrongdoing of any kind, or in any way referred to for
   8
       any other reason as against any of the Plaintiff’s Releasees, in any civil, criminal or
   9
       administrative action or proceeding, other than such proceedings as may be
  10
       necessary to effectuate the provisions of the Stipulation; and (c) shall not be
  11
       construed against any of the Releasees as an admission, concession, or presumption
  12
       that the consideration to be given hereunder represents the amount which could be or
  13
       would have been recovered after trial; provided, however, that if the Stipulation is
  14
       approved by the Court, the Parties and the Releasees and their respective counsel
  15
       may refer to it to effectuate the protections from liability granted hereunder or
  16
       otherwise to enforce the terms of the Settlement.
  17
               27.      Supporting Papers – Lead Counsel shall file and serve the opening
  18
       papers in support of the proposed Settlement, the Plan of Allocation, and Lead
  19
       Counsel’s motion for an award of attorneys’ fees, reimbursement of Litigation
  20
       Expenses, and request for contribution award for Lead Plaintiff no later than thirty-
  21
       five (35) calendar days prior to the Settlement Hearing – namely, by September 5,
  22
       2019. On the same date, counsel for Defendants shall also submit proof of notice
  23
       pursuant to the Class Action Fairness Act of 2005. Additionally, reply papers, if
  24
       any, shall be filed and served no later than fourteen (14) calendar days prior to the
  25
       Settlement Hearing – namely, by September 26, 2019.
  26
       ///
  27
       ///
  28
       ///
                                                    15
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
Case 2:17-cv-01490-GW-FFM Document 102 Filed 06/27/19 Page 16 of 16 Page ID #:2261



   1
               28.      The Court further retains jurisdiction over this Action to consider all
   2
       further matters and applications arising out of or connected with the proposed
   3
       Settlement reflected in the Stipulation, including enforcement of the Releases
   4
       provided for in the Stipulation.
   5
   6
       SO ORDERED, this 27th day of June, 2019.
   7
   8                                          ________________________________________
   9                                                  The Honorable George H. Wu
                                                       United States District Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    16
       477421.1 RENTECH2017   [Proposed] Order Granting Preliminary Approval
